UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) January 31, 2013 (January 29, 2013) WesBanco, Inc. (Exact name of registrant as specified in its charter) West Virginia 000-08467 55-0571723 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 1 Bank Plaza, Wheeling, WV (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code(304) 234-9000 Former name or former address, if changed since last reportNot Applicable Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events On January 29, 2013, WesBanco, Inc. (the “Company”) provided a Notice of Redemption to the holders of FB Capital Statutory Trust III Floating Rate Junior Subordinated Deferrable Debentures (the “Securities”). The Securities will be redeemed on March 15, 2013 (the “Redemption Date”) in full at a redemption price of 100% of the principal plus accrued and unpaid interest. The aggregate redemption price, excluding accrued interest, will total approximately $7.7 million. Interest on the Securities will no longer accrue on or after the Redemption Date. FB Capital Statutory Trust III (the “Trust”) is a Delaware trust established in 2007 by Fidelity Bancorp, Inc. which was merged with and into WesBanco, Inc. on November 30, 2012.The Trust owns Junior Subordinated Debentures issued by the Company which are also being redeemed on March 15, 2013. Payment of the redemption price for the Securities will be made by The Wilmington Trust Company, as paying agent. Payment will be made upon presentation and surrender of the Securities to the paying agent for cancellation at the address specified in the Notice of Redemption. The Notice of Redemption is attached as an exhibit to this report. Item 9.01 Financial Statements and Exhibits d) Exhibits: 99.1 -Notice of Redemption to the holders of FB Capital Statutory Trust III Floating Rate Junior Subordinated Deferrable Interest Debentures SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. WesBanco, Inc. (Registrant) Date:January 31, 2013 /s/ Robert H. Young Robert H. Young Executive Vice President and Chief Financial Officer
